AO 245B (CASDRev. 02/18) Judgment in a Criminal Case for Revocations

UNITED STATES DISTRICT COURT
sOUTHERN DIsTRICT or CALIFORNIA

 

 

UNITED STATES OF AMERICA JUDGMENT IN A CRIMINAL CASE
(For Revocation of Probation or Supervised Release)
V (For Offenses Conunitted On or AHer November l, 1987)
STEVEN VlRGIN ZAVALA (l)
Case Number: 31 lZ-CR-00829-AIB
Paul Allen Barr
Defendant’s Attorney
REGISTRATION No. 30617-298
|:|
THE DEFENDANT:
admitted guilt to violation of allegation(s) No. One and TWO
|:| was found guilty in violation of allegation(s) No. after denial Of guilty

 

Accordingiy, the court has adjudicated that the defendant is guilty ofthe following allegation(s):

Allegation Number Nature of Violation
nv3, Unlawful use of a controlled substance and/or Failure to Test; VCCA (Violent Crime
l Controi Aet)

nv21, Failure to participate in drug aftercare program

Supervised Release is revoked and the defendant is sentenced as provided in page 2 through 2 of this judgment
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.

IT IS ORDERED that the defendant shall notify the United States attorney for this district Within 30 days of any
change of name, residenee, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States attorney of any
material change in the defendant’s economic circumstances

    

 

/%§‘N. AIZITHONY J. B AGLIA
ITED sTATES D RICT IUDGE

3:12-CR-00829-AJB

AO 245B (CASD Rev. 08/13) Judgment in a Criminal Case for Revocations

 

DEFENDANT: STEVEN VIRGl`N ZAVALA (l) Judgment - Page 2 of 2
CASE NUMBER: 3:12-CR-00829-AJB

IMPRISONMENT
The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
ll months

El Sentence imposed pursuant to Title 8 USC Section l326(b).
13 The court makes the following recommendations to the Bureau of Prisons:

|Il The defendant is remanded to the custody of the United States Marshal.

|I| The defendant shall surrender to the United States Marshal for this district:

l:| at A.M. on

 

 

|:| as notified by the United States Marshal.

The defendant shall surrender for service of sentence at the institution designated by the Bureau of
Prisons:

I:l on or before
ij as notified by the United States Marshal.

l:l as notified by the Probation or Pretrial Services Ofiice.

RETURN
l have executed this judgment as follows:

Dcfendant delivered on to

at , With a certified copy of this judgment

 

 

UNITED STATES MARSHAL

 

By DEPUTY UNITED STATES MARSHAL

3:12-CR-00829-AJB

 

